@Hniteh étateg Qtuurt of gppealg

For the Seventh Circuit
Chicago, Illinois 60604

August 11, 2005

Before

Hon. DANIEL A. MANION, Circuit Judge

Hon. ILANA DIAMOND ROVNER, Circuit Judge

Hon. DIANE P. WOOD, Circuit Judge

Nos. 03—2734 & 03—3427

UNITED STATES OF AMERICA,
Plaintiff—Appellee,

U.

DEWAYNE LEWIS,
Defendant-Appellant.

DEWAYNE LEWIS,
Plaintiff-Appe llani,

U.

SUSAN BOLDEN, Branch Manager
of the Midwest America Federal
Credit Union,

Defendant-Appellee.

Appeals from the United States
District Court for the
Northern District of Indiana,
Fort Wayne Division.

Nos. 1:03-CV-21 I, 1:03-CV-234

William C. Lee, Judge.

ORDER

On consideration of the petition for rehearing and suggestion for rehearing en
banc filed by counsel for the Defendant-Appellant on August 1, 2005, all members of

No. 03-2734 & 03-3427 Page 2

the original panel have voted to deny the petition for rehearing. No judge* in regular
active service requested a vote on petition for rehearing en banc. Accordingly,

IT IS ORDERED that the petition for rehearing be, and the same is hereby
DENIED.

IT IS FURTHER ORDERED that on page 3, in the opinion issued on June 15, 2005,
the last sentence of the first paragraph is hereby AMENDED to read as follows:

“He ran the information through the Bureau of Motor
Vehicles and found that Andrews had a maroon Cadillac
registered to his name.”
On page 12, first full paragraph, line 13, the words “on going” should read

“ongoing.”

SO ORDERED.

* Chief Judge F laum and Judge Williams did not participate in the consideration
of this petition.